The State through the County Attorney of Wichita County has filed a very lengthy motion for a rehearing in this case. This motion begins with the admission that there is a well established line of decisions holding that the grand jury must allege the name of the person from whom the property was stolen if his name be known or if by the use of reasonable diligence same *Page 451 
could have been ascertained, and when the diligence of the grand jury is made an issue, that same should be submitted to the jury.
That was the exact question decided in this case and in our opinion the case is not to be distinguished either in principle or in fact from the cases holding the above. We think it unnecessary to write at length on the motion for rehearing for the reason that we are satisfied that the question discussed was properly disposed of in the original opinion.
The State's motion for rehearing is overruled.
Overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.